Citation Nr: 0102536	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  95-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  In June 1998 the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for 
residuals of an upper respiratory infection and pneumonia and 
remanded the issue listed on the title page to the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, for additional development.  The case was returned 
to the Board in October 2000.  


REMAND

In its June 1998 remand, the Board noted that the RO had not 
considered the former criteria for rating psychiatric 
disabilities in adjudicating the veteran's claim, and it 
instructed the RO to consider the former and new criteria 
when rating any psychiatric disability.  Thereafter, the RO 
issued supplemental statements of the case evaluating the 
veteran's psychiatric disability, but failed to consider the 
former rating criteria.  In addition, the RO incorrectly 
indicated in its July 2000 supplemental statement of the case 
that a personality disorder is not a disability for purposes 
of determining whether the veteran is permanently and totally 
disabled for pension purposes.  

The Board further notes that the veteran's most recent VA 
psychiatric examination was performed in July 1999.  Although 
the examiner concluded that the veteran's previously 
diagnosed adjustment disorder had resolved and that no Axis I 
diagnosis was currently warranted, subsequent VA outpatient 
records show that the veteran was treated for anxiety and 
depression.  

The Board also notes that during the pendency of the 
veteran's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
including VA, who may possess additional 
records pertinent to his claim.  After 
obtaining any necessary authorization for 
the release of the veteran's private 
medical records, the RO should attempt to 
obtain, and associate with the file, a 
copy of all records noted by the veteran 
that are not currently on file.

2.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of 
such records.

3.  The veteran should be asked to 
provide a history of any recent 
employment and any unsuccessful attempts 
to obtain employment.  In addition, he 
should be requested to provide evidence, 
such as statements from potential 
employers, supporting his contention that 
he is permanently and totally disabled.  
If requested by the veteran, the RO 
should provide any indicated assistance 
in obtaining such evidence.

4.  Thereafter, the veteran should be 
provided VA psychiatric and general 
medical examinations to determine the 
current nature and severity of all 
chronic disabilities.  All necessary 
tests and studies, including any other 
special examinations deemed warranted, 
should be conducted, and all findings 
should be reported in detail.  The 
examiners should comment on the impact of 
the veteran's disabilities on his ability 
to obtain and maintain substantially 
gainful employment.  The claims file must 
be made available to and reviewed by the 
examiners.

5.  Then, the RO should undertake any 
other actions required to comply with 
the notice and duty to assist provisions 
of the VCAA. 

6.  The RO should then evaluate each of 
the veteran's ratable disabilities, to 
include any personality disorder 
present, under the Rating Schedule.  The 
RO should consider the former and 
current criteria for evaluating 
psychiatric disabilities.  If the 
veteran has a chronic respiratory 
disability, the former and current 
criteria for evaluating respiratory 
disability also should be considered.  
The evaluations assigned for the 
veteran's disabilities which can be 
considered for pension purposes should 
be combined under the combined ratings 
table of the Rating Schedule.  38 C.F.R. 
§ 4.25 (2000).  The RO should then 
consider whether the veteran is 
unemployable under what the United 
States Court of Appeals for Veterans 
Claims (Court) has referred to as the 
"average person" test provided under 
38 U.S.C.A. § 1502(a)(1) (West 1991) and 
38 C.F.R. § 4.15 (2000).  Talley v. 
Derwinski, 2 Vet.App. 282 (1992).

7.  If the benefit sought on appeal 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (2000) and the 
permanency requirement under 38 C.F.R. 
§ 4.17 (2000) are met, and if so, 
whether the veteran is unemployable as a 
result of what the Court has referred to 
as "lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992).

8.  If it is determined that the veteran 
does not meet the percentage 
requirements under 38 C.F.R. § 4.16, the 
RO should consider whether the veteran 
nevertheless meets the criteria for a 
determination of "unemployability" under 
38 C.F.R. § 3.321(b)(2) (2000).

9.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case that contains an explanation of the 
RO's latest deliberations under all of 
the foregoing criteria of the "average 
person" and "unemployability" standards.  
The supplemental statement of the case 
should contain the criteria of the 
Rating Schedule under which each of the 
veteran's ratable disabilities has been 
evaluated, to include both the old and 
new criteria for rating psychiatric and 
respiratory disabilities.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



